 In the Matterof GENERAL MOTORS CORPORATION,CHEVROLET MOTORDIVISIONandINTERNATIONALUNION,UNITEDAUTOMOBILE WORKERSOF AMERICA,AFFILIATED WITH THE C. I.O.Case No. R-2703.-Decided July 11, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Henry J. Winters,for the Board.Messrs.H. M. Hogan,A. J. Power,Denton Jolly,andRobert C.Carsonof Detroit, Mich.,for the Company.Mr. JosephL. Sayenof Buffalo, N. Y., for the Union.Miss Marcia Hertzmark,for the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn May 24 and June 4, 1941, respectively, International Union,United Automobile Workers of America, affiliated with the C. I. 0.,herein called the Union, filed with the Regional Director for theThird Region (Buffalo, New -York) a petition and an amended peti-tion alleging that a question affecting commerce had arisen concern-ing the representation of employees of General Motors Corporation,Chevrolet Motor Division, herein called the Company, engaged in themanufacture of automobile parts and accessories at Tonawanda, NewYork, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On June 6, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act, and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On June 3, 1941, the Company, the Union, and the Regional Directorentered into a "STIPULATION FOR CERTIFICATION OF REP-RESENTATIVES UPON CONSENT ELECTION."33 N. L.R. B., No. 70.343 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the stipulation, an election by secret ballot was con-ducted on June 26, 1941, under the direction and supervision of theRegionalDirector among the following employees to determinewhether or not they desired to be represented by the Union : all pro-duction and maintenance employees and mechanical employees inengineering department shops of General Motors Corporation, Chev-roletMotor Division, Tonawanda, New York, excluding all em-ployees of sales, accounting, personnel and industrial relationsdepartments, superintendents and assistant superintendents, generalforemen, foremen and assistant foremen, and all other persons work-ing in a supervisory capacity including those having the right tohire or discharge and those whose duties include recommendation asto hiring and discharging (but not leaders) and those employeeswhose work is of a confidential nature, time-study men, plant pro-tection employees (but not to include maintenance patrolmen or firepatrolmen) all clerical employees, chief engineers and shift operat-ing engineers in power plants, designing (drawing board), produc-tion, estimating and planning engineers, draftsmen and detailers,physicists,chemists,metallurgists,artists,designer-artists,clayplaster modelers, timekeepers, technical school students, indenturedapprentices, and those technical or professional employees who arereceiving training, kitchen and cafeteria help.On June 27, 1941,the Regional Director issued and duly served upon the parties hisElection Report on the ballot.No objections to the conduct of theballot or the Election Report' have been filed by any of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results:Total on eligibility list----------------------------------3,076Total ballots cast------------------ -----------------------2,878Total ballots challenged ---------------------------------86Total blank ballots---------------------------------------5Total void ballots---------------------------------------1Total valid votes cast ------------------------------- ------2,786Votes cast for InternationalUnion, United Automobile Work-ers of America,C. I. 0---------------------------------- 2,160Votes cast -against InternationalUnion,United AutomobileWorkers ofAmerica,C. I. 0-----------------------------626Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Corporation, ChevroletMotor Division, Tonawanda, New York, within the meaning of Sec- GENE'R'AL MOTOR'S CORPORATION, 'C$EVIROLET MOTOR DIVISION 345tion 9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.All production and maintenance employees and mechanical em-ployees in engineering department shops of the Company exceptemployees of sales, accounting, personnel and industrial relationsdepartments, superintendents and assistant superintendents, generalforemen, foremen and assistant foremen, and all other persons work-ing in a supervisory capacity including those having the right tohire or discharge and those whose duties include recommendation asto hire or discharge (but not leaders), and those employees whosework is of a confidential nature, time-study men, plant protectionemployees, (but not to include maintenance patrolmen or fire patrol-men) all clerical employees, chief engineers and shift operating en-gineers in power plants, designing (drawing board), production,estimating and planning engineers, draftsmen and detailers, physi-cists, chemists, metallurgists, artists, designer-artists and clay plastermodelers, timekeepers, technical school students, indentured appren-tices, and those technical or professional employees who are receivingtraining, and kitchen and cafeteria help, constitute a unit appropriatefor the purposes of collective bargaining, within themeaning ofSection 9 (b) of the National Labor Relations Act.3.International Union, United Automobile Workers of America,affiliatedwith the C. I. 0., has been designated and selected by amajority of the employees in the above unit as their representative forthe purposes of collective bargaining, and is the exclusive representa-tive of all the employees in said unit within the meaning of Section9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,IT IS HEREBY CERTIFIEDthat International Union, United AutomobileWorkers of America, affiliated with the C. I. 0., has been designatedand selected by a majority of the production and maintenance em-ployees and mechanical employees in engineering department shopsof the Company, excluding employees of sales, accounting, personneland industrial relations departments, superintendents and assistantsuperintendents, general foremen, foremen and assistant foremen, andall other persons working in a supervisory capacity including thosehaving the right to hire or discharge and those whose duties includerecommendation as to hiring and discharging (but not leaders) andthose employees whose work is of a confidential nature, time-studymen, plant protection employees (but not to include maintenance 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDpatrolmen or fire patrolmen) all clerical employees, chief engineers andshift operating engineers in power plants, designing (drawing board),production, estimating and planning -engineers, draftsmen and de-tailers, physicists, chemists, metallurgists, artists, designer-artists, clayplaster modelers, timekeepers, technical school students, indenturedapprentices, and those technical or professional employees who arereceiving training, kitchen and cafeteria help, as their representativefor the purposes-of collective bargaining, and that, pursuant to theprovisions of Section 9 (a) of the Act, International Union, UnitedAutomobile Workers of America, affiliated with the C. I. 0., is theexclusive representative of all such employees for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.